Citation Nr: 9927630	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-49 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The Board construes the issue to be: Whether the appellant's 
appeal of a decision denying entitlement to service 
connection for asthma was timely perfected.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to July 
1991.

In September 1991, the Nashville, Tennessee, Department of 
Veterans Affairs (VA), Regional Office (RO) denied 
entitlement to service connection for asthma. The veteran was 
notified of this adverse determination, as well as of her 
procedural and appellate rights, by VA letter dated September 
20, 1991.

In April 1992, the veteran filed a notice of disagreement 
(NOD), and requested that her claims folder be permanently 
transferred to the St. Petersburg, Florida VARO.  The St. 
Petersburg VARO, in turn, issued a statement of the case 
(SOC) to the veteran in June 1992.

Although the veteran first informed VA that she had moved to 
Germany in July 1992, a formal request for permanent transfer 
of her claims folder to the Washington, DC VARO was not 
formally processed until June 1993.

This current matter comes to the Board from an April 1996 
determination of the Washington, DC VARO, which denied 
entitlement to the benefit sought.  The veteran filed a 
timely NOD, and was issued a SOC as to timeliness in July 
1996.  The veteran's claims folder was thereafter permanently 
transferred to the Atlanta, Georgia VARO.  Her substantive 
appeal was received by the Atlanta VARO in September 1996.  
The veteran failed to report for her scheduled hearing before 
a Member of the Board at the Atlanta VARO.

In reviewing the record, the Board observes that in its 
August 1999 Informal Hearing Presentation, the veteran's 
accredited representative, The American Legion, specifically 
avers that the veteran should be considered to have filed a 
timely NOD with respect to the June 1992 denial of her claims 
for service connection for back and leg problems secondary to 
spinal anesthesia.  However, insofar as this issue is not 
inextricably intertwined with the claim currently certified 
for appellate consideration, it is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Service connection for asthma was previously denied by 
the Nashville VARO in a September 1991 rating decision.  The 
appellant was informed of the adverse determination, as well 
as of her procedural and appellate rights, by letter from the 
VARO dated September 20, 1991.

2.  The Nashville VARO received the veteran's notice of 
disagreement as to denial of her asthma claim on April 1, 
1992.

3.  The veteran's claims folder was permanently transferred 
to the St. Petersburg, Florida VARO on April 22, 1992.

4.  In June 1992, the St. Petersburg VARO issued a statement 
of the case to the veteran that included a discussion of the 
denial of her asthma claim.

5.  On July 31, 1992, the St. Petersburg VARO received a 
statement from the veteran which can be reasonably construed 
a timely substantive appeal.


CONCLUSION OF LAW

A timely and adequate substantive appeal was filed with 
respect to the September 1991 RO determination denying 
service connection for asthma.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.302, 20.303, 20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998).  The pertinent statutory 
and regulatory provisions provide that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination by the RO; otherwise, that determination will 
become final. 38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 
20.302(a) (1998).  The date of mailing is considered to be 
the date of the letter of notification for purpose of 
determining whether a timely appeal has been filed.  38 
C.F.R. § 20.302(a) (1998).

In this regard, it is noted that a NOD is a document that 
initiates an appeal from an agency of original jurisdiction 
to the Board.  Burton v. Derwinski, 933 F.2d 988 (Fed. Cir. 
1991).  In Holland v. Brown, 9 Vet. App. 324 (1996), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that it had been 
previously held that "[t]here can be only one valid NOD 
[Notice of Disagreement] as to a particular claim, extending 
to all subsequent RO and BVA adjudications on the same claim 
until a final RO or BVA decision has been rendered in that 
matter, or the appeal has been withdrawn by the claimant." 
(citing Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en 
banc), aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir. 1994)).

Here, the veteran filed a timely NOD, and was issued a SOC in 
June 1992.

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the SOC, or within the remaining time, if any, of the one 
(1) year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (1998).  Under the applicable criteria, a 
substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans Appeals," or correspondence 
containing the necessary information. The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or the determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC.  While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
However, the Court has held that the statutory provisions of 
38 U.S.C.A. § 7105 do not impose technical pleading 
requirements.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the instant case, the veteran observes that on July 31, 
1992, the St. Petersburg VARO received a statement from the 
veteran.  Significantly, the veteran indicated, in pertinent 
part, that:

"I am adding another amendment to the 
claims that I made for compensation.  I 
filed first back in July before I ETS 
from the Army.  I then received a letter 
a few months later stating that I had 
asthma before I entered the Army.  My 
having asthma wasn't detected until May 
1990."

Inasmuch as this portion of the July 1992 letter appears to 
make a specific allegation of error of fact with respect to 
the RO's previous denial of asthma, and in view of the 
Court's holding in Tomlin, the Board finds that the veteran 
has timely perfected an appeal.  Therefore, contrary to the 
RO's previous determination, the veteran has timely perfected 
an appeal with respect to the September 1991 denial of her 
claim for service connection for asthma.



ORDER

A timely substantive appeal was filed as to the September 
1991 determination denying service connection for asthma, and 
to this extent the appeal is granted.


REMAND

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  

More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991; 38 
C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service. 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 
3.306(c) (1998).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1998), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).

As indicated above, the Board has determined that the veteran 
has, in fact, filed a timely substantive appeal as to the 
September 1991 determination denying service connection for 
asthma.  However, in view of the more than eight years that 
have elapsed since the original claim, and in light of the 
recent changes in evidentiary consideration involving the 
well-groundedness of service connection claims, the Board 
also finds that veteran should, in all fairness, be afforded 
an additional opportunity to present evidence and/or comment 
as to the denial of her claim for service connection for 
asthma.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for asthma since 1991, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then readjudicate the 
service connection for asthma on a de 
novo basis.  As alluded to above, the 
RO's readjudication of the claim must 
comport with the recent decisions 
regarding well-groundedness.

3.  If this determination remains 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







